     Case 1:20-cv-01050-NONE-HBK Document 33 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY W. WALKER,                                 Case No. 1:20-cv-01050-NONE-HBK (PC)
12                       Plaintiff,                      ORDER FINDING MOOT PLAINTIFF’S
                                                         MOTION TO REMOVE MAGISTRATE
13            v.                                         JUDGE AND ASSIGN DISTRICT COURT
                                                         JUDGE
14    MINA BESHARA, ET. AL.,
                                                         (Doc. No. 25)
15                       Defendants.
16

17          Pending before the Court is Plaintiff’s “motion request for removal of magistrate judge

18   and appointment of district judge per my rights,” filed June 7, 2021. (Doc. No. 25, “Motion”).

19   As indicated in the title of the pleading, Plaintiff requests that the court remove the assigned

20   magistrate judge and assign the case to a district court judge. (Id. at 1). Plaintiff asserts he has

21   an absolute right to “switch from magistrate to district judge.” (Id.).

22          The instant Motion is moot. The docket reflects that this case is a not a consent case and

23   is instead assigned to a district judge. (See docket). Thus, the relief Plaintiff seeks has already

24   been provided. To the extent the assigned magistrate judge issues an order on non-dispositive

25   motions, Title 28 U.S.C. § 636(b)(1)(A) authorizes such action. (Id.) (noting a judge may

26   designate a magistrate judge to hear and determine any pretrial matter pending before the court,

27   except a motion for injunctive relief, for judgment on the pleadings, for summary judgment, to

28   dismiss or quash an indictment or information made by the defendant . . . and to involuntarily
     Case 1:20-cv-01050-NONE-HBK Document 33 Filed 08/23/21 Page 2 of 2


 1   dismiss an action).

 2            Accordingly, it is ORDERED:

 3            Plaintiff’s “motion request for removal of magistrate judge and appointment of district

 4   judge per my rights” (Doc. No. 25) is moot.

 5

 6
     Dated:      August 20, 2021
 7                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
